The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                       May 1, 2014

                                   No. 04-14-00214-CR

                                    Jose L. MOORE,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR6257
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
      The Appellant’s Motion to Withdraw as Counsel is hereby MOOT.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court